Citation Nr: 1102573	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for sweating of both hands.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from January 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The service connection claim for sweating of both hands is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran currently 
suffers from a right ankle disorder that is related to active 
duty service.


CONCLUSIONS OF LAW

The criteria for a grant of service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate his claim.  19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by letter 
sent to the Veteran in July 2008.  The letter addressed all 
required notice elements, and was sent prior to the initial 
unfavorable decision issued by the agency of original 
jurisdiction (AOJ) in September 2008.  Specific notice as 
discussed in the Dingess case was provided to the Veteran in the 
July 2008 letter.  The RO readjudicated the claim on appeal in a 
Statement of the Case issued in August 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully 
compliant notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing defect).  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records (STRs) and other relevant 
treatment records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here the file contains the Veteran's service treatment records 
(STRs) and lay statements in support of the claim.  The Veteran 
has indicated that he has not sought or received any post-service 
treatment for his claimed right ankle disorder.  In addition, he 
did not respond to a June 2009 duty to assist letter, and was 
advised that no response was required if he had no additional 
evidence to identify and was not in receipt of Social Security 
disability benefits.  In addition, a VA examination of the joints 
was conducted in September 2008.  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has identified, and the record does 
not otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The claim on appeal was filed in June 2008.

The STRs include entries dated in early April 2005 reflecting 
that the Veteran sustained an acute Grade II inversion ankle 
sprain.  X-ray films revealed soft tissue swelling, but no 
fracture.  With physical therapy, the injury was described as 
healing well and the Veteran was able to walk with crutches.  By 
late April 2005, the condition was assessed as ankle sprain with 
localized joint pain.  When seen in July 2005, the Veteran had 
complaints of right ankle pain.  Right ankle joint pain and 
stiffness were noted, but there was no evidence of swelling.  
Also on file is a post-deployment health assessment completed by 
the veteran in July 2006, in which he indicated that he did not 
experience swollen, stiff or painful joints, and no referral for 
additional evaluation was made.   

A VA examination of the joints was conducted in September 2008 
and the claims folder was reviewed.  A history of a right ankle 
injury in April 2005 was noted.  The Veteran stated that he was 
treated in service for right ankle sprain and still had 
occasional right ankle pain after a long day.  He reported that 
he had not sought treatment for the right ankle since leaving 
service, and the course of the condition since the injury was 
described as improved.  The Veteran's claimed problem was 
summarized as a right ankle injury, the etiology of which was 
reportedly from a right ankle sprain.  Examination was negative 
for: deformity; giving way; instability; pain; stiffness; 
weakness; locking; effusion; inflammation; or episodes of 
dislocation or subluxation.  Gait was normal and there was no 
evidence of abnormal weight bearing.  Range of motion testing 
revealed dorsiflexion of 0 to 20 degrees and plantar flexion of 0 
to 45 degrees.  There was no loss or limitation of motion on 
repetitive use and no evidence of inflammatory arthritis or joint 
ankylosis.  The examiner concluded that there was "no objective 
evidence of a joint condition."  Contemporaneous X-ray films 
were normal.  In response to what the "diagnosis or etiology of 
the problem" was, the examiner states:  "right ankle sprain."  
A review of the examination does not show that the Veteran 
actually diagnosed any current right ankle disorder, including a 
current right ankle sprain or current residuals from a right 
ankle sprain in service.  Indeed, no pathology affecting the 
right ankle was found.

The VA examiner opined that the claimed right ankle condition was 
less likely than not related to a right ankle sprain in service, 
based on a review of the STRs, claims folder, and clinical 
evaluation of the Veteran.  The examiner explained that the 
Veteran had not seen a physician or sought treatment for ankle 
problems for 3 years since leaving service and had been working 
for at least 8 months without problems.  

In a statement provided in May 2009, the Veteran expressed 
disagreement with the aforementioned VA examiner's opinion, 
explaining that he was on crutches for 2 weeks after the original 
ankle injury and had to wrap his ankle in an Ace bandage to pass 
a PT test, while still having pain and discomfort.  He also 
indicated that he interpreted the VA examiner's report as 
establishing a diagnosis of ankle sprain.  

Analysis

The Veteran maintains that a currently claimed right ankle 
disorder is etiologically related to a right ankle sprain 
sustained in service.  

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
conditions including: arthritis, although not otherwise 
established as incurred in or aggravated by service, are 
manifested to a compensable degree within one year following the 
requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, Hickson element (1) is lacking.  Regardless of the 
theory of entitlement raised, the medical evidence on file does 
not contain any current diagnosis of a right ankle disorder.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if the disability resolves prior to the adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the service connection claim for a right ankle 
disorder was filed in July 2007; there was no evidence of a 
clinical disability/diagnosis of a right ankle disorder on file 
at that time (resolved or unresolved) nor has such been presented 
at any time subsequently since the claim has been pending.

In this regard, the Board notes that the file contains a 
September 2008 VA examination report which revealed no clinical 
symptomatology or functional impairment of the right ankle 
whatsoever.  As a point of reference, normal range of motion of 
the ankles is plantar flexion to 45 degrees and dorsiflexion to 
20 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).  On 
examination, range of motion was shown to be full, gait was 
normal and there was no evidence of abnormal weight bearing.  
There was no loss or limitation of motion on repetitive use and 
no evidence of inflammatory arthritis or joint ankylosis, and X-
ray films were normal.  Examination was negative for: deformity; 
giving way; instability; pain; stiffness; weakness; locking; 
effusion; inflammation; or episodes of dislocation or 
subluxation.  The examiner concluded that there was no objective 
evidence of a joint condition.  The Veteran believes that right 
ankle sprain was diagnosed upon that VA examination; however a 
review of the report reflects that right ankle sprain was 
recorded as the reported etiology of the claimed right ankle 
injury rather than an actual diagnosis.  Moreover, it is clear 
from the recorded findings and conclusions made by the examiner, 
that right ankle sprain was not in fact clinically shown, nor was 
there any evidence on examination to support such a diagnosis.

In essence, there is no post-service evidence of record 
indicative of any clinical or functional impairment associated 
with the right ankle.  While it is clear that the Veteran 
sustained a right ankle sprain in service, which did require 
crutches, it is also clear that the injury ultimately resolved 
without any clinical residuals.  This conclusion is supported 
both by the 2008 VA examinations findings and a post-deployment 
health assessment completed by the Veteran in July 2006, at which 
time he indicated that he did not experience swollen, stiff or 
painful joints.  

To the extent that the Veteran has identified occasional ankle 
pain as a residual of the right ankle sprain, in and of itself, 
pain alone it is not a disorder for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a current disability.  Degmetich, 104 F. 3d at 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the Veteran does not currently have any 
diagnosed right ankle disability, Hickson element (1) therefore 
has not been met, and the Veteran's claim fails on this basis 
alone.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(noting that service connection may not be granted unless a 
current disability exists).

The Board reiterates that it does not doubt that the Veteran 
currently experiences occasional right ankle pain.  However, the 
medical evidence of record simply does not show any pathology 
underlying the claimed ankle pain.  Accordingly, as there is no 
evidence of a current disability, the preponderance of the 
evidence is against the claim and service connection for claimed 
disorder of the right ankle must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right ankle disorder is 
denied.


REMAND

The Veteran contends the service connection is sweating of both 
hands.  This matter requires additional development prior to 
adjudication.

The Veteran reported that his MOS while serving with the United 
States Army from January 2005 to August 2006 was petroleum supply 
specialist (as confirmed by his DD 214 form).  He explains that 
in conjunction with this MOS, he worked with petroleum products 
including Benzene, which he maintains caused chronic sweating of 
the hands.  The Board notes that a veteran is competent to 
testify as to a condition within his knowledge and personal 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes hyperhidrosis is among the conditions which may 
include sweating as a primary manifestation and points out that 
VA has recognized this as a disabling condition for compensation 
purposes.  Specifically, under Diagnostic Code 7832, a 
noncompensable rating is assignable for hyperhidrosis with the 
ability to handle paper or tools after therapy.  Hyperhidrosis 
with the inability to handle paper or tools because of moisture 
and unresponsiveness to therapy, warrants the assignment of a 30 
percent disability rating, the maximum evaluation allowed for 
this disability.  38 C.F.R. § 4.118, Diagnostic Code 7832 (2010).

At this point. the onset, etiological root and diagnosis relating 
to the Veteran's claimed sweating of the hands is unclear and the 
file contains insufficient evidence upon which to render an 
informed decision in this case.  In this regard, the Board points 
out that no VA examination has yet been conducted in this case.  
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination and 
medical opinion are warranted in this case pursuant to the duty 
to assist.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for sweating of both hands.  
With appropriate authorization from the 
Veteran, obtain and associate with the claims 
file any additional private treatment records 
pertinent to the Veteran's service connection 
claim for sweating of both hands.  Any 
outstanding VA records pertinent to the 
claims on appeal should be obtained and 
associated with the claims file.

2.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of the Veteran's claimed disorder, 
described as primarily manifested by sweating 
of the hands.  The claims file, to include a 
complete copy of this remand, should be made 
available to the examiner in conjunction with 
conducting the examination of the Veteran.  
The examiner should annotate the report to 
reflect that review of the claims file was 
undertaken.  A discussion of the Veteran's 
lay history and symptomatology of his claimed 
condition as well as the documented pertinent 
medical history should also be included (the 
examiner is advised that the Veteran is 
generally considered competent to report 
symptoms of which he has personal knowledge).  
All appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner's 
report shall also address the following 
matters:

A.  The examiner shall clearly identify (by 
diagnosis) whether the Veteran has a 
currently manifested disorder which is 
primarily characterized by sweating of the 
hands.  

B.  If it is determined that the Veteran has 
such a currently diagnosed condition, the 
examiner is asked to address whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any such 
disorder(s): was incurred during service, to 
include as a possible consequence of handling 
petroleum based products/Benzene during 
service in conjunction with the Veteran's MOS 
of petroleum supply specialist; or is 
otherwise at least as likely as not 
etiologically related to service.

The basis for all opinions expressed should 
be discussed for the record.  It would be 
helpful if the examiner, in expressing his or 
her opinion, would use the language "likely," 
"unlikely" or "at least as likely as not." 
The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation

3.  After the requested development has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the examiner 
for correction.

4.  Then readjudicate the Veteran's service 
connection claim for sweating of both hands, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information/evidence obtained.  If 
the decision with respect to this claim 
remains adverse to the Veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations pertinent to the issue 
currently on appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


